Exhibit 10.17


FORM OF INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT (this “Agreement”) is dated as of _________ among
Ares Management Corporation, a Delaware corporation (the “Company”), Ares
Management GP LLC, a Delaware limited liability company (“Ares GP”), Ares
Holdings L.P., a Delaware limited partnership (“Ares Holdings”), Ares
Investments L.P., a Delaware limited partnership (“Ares Investments”), and Ares
Offshore Holdings L.P., a Cayman Islands exempted limited partnership (“Ares
Offshore” and, together with the Company, Ares GP, Ares Holdings and Ares
Investments, the “Indemnitors”), and the indemnitee named on the signature pages
hereto (“Indemnitee”).
WHEREAS, at the request of the Company, Indemnitee has been asked to serve as a
director or an officer of the Company or in another capacity with the Company,
any of the other Indemnitors or any of their respective affiliates, including as
a director, officer, employee or agent, and may, therefore, be subjected to
claims, suits or proceedings arising as a result of his or her services to and
activities on behalf of the Indemnitors and their subsidiaries and affiliates;
WHEREAS, as an inducement to Indemnitee to serve in such capacity(ies), the
Indemnitors have agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and
WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the parties do hereby covenant and agree as follows:
Section 1.Indemnification.
To the fullest extent (whether partial or complete) permitted by applicable law,
including Section 145 of the Delaware General Corporation Law (as it may be
amended, the “DGCL”), Section 18-108 of the Delaware Limited Liability Company
Act (as it may be amended, the “DLLCA”), Section 17-108 of the Delaware Revised
Uniform Limited Partnership Act (as it may be amended, the “DRULPA”) and the
Exempted Limited Partnership Law (2013 Revision) of the Cayman Islands:
(a)    The Indemnitors shall, jointly and severally, indemnify, defend, protect
and hold harmless Indemnitee if Indemnitee was or is made or is threatened to be
made a party to, or is otherwise involved in, as a witness or otherwise, any
threatened, pending or completed action, suit or proceeding (brought by or in
the right of any of the Indemnitors or otherwise), including any appeal
therefrom, (i) by reason of the fact that Indemnitee is or was or has agreed to
serve as, or has been appointed as, a director, officer, employee or agent
(which, for purposes of this Agreement, shall include a trustee, fiduciary,
attorney, advisor, consultant, member, shareholder, representative, partner or
manager or similar capacity) of any of the Indemnitors or their affiliates, in
each case whether prior to, on or subsequent to the date of this Agreement, or
by reason of any action alleged to have been taken or omitted to be taken by
Indemnitee in such capacity, whether prior to, on or subsequent to the date of
this Agreement, or (ii) by reason of the fact that Indemnitee is or was serving
or has agreed to serve at the request of, or is or was or has been appointed by,
any Indemnitor or any of their affiliates as a director, officer, employee or
agent of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan, or other enterprise or entity (each such
entity, a “Primary Obligor”), in each case whether prior to, on or subsequent to
the date of this Agreement, or by reason of any action alleged to have been
taken or omitted to be taken by Indemnitee in such capacity. The indemnification
of an Indemnitee of the type identified in clause (i) of this Section 1(a)
shall, to the extent not in conflict with such policy, be secondary to any and
all payment to which such person is entitled from any relevant insurance policy
issued to or for the benefit of any Indemnitor or Indemnitee. The
indemnification of an Indemnitee of the type identified in clause (ii) of this
Section 1(a) shall be secondary to any and all indemnification to which such
person is entitled from (x) the relevant Primary Obligor (including any payment
made to such person under any insurance policy issued to or for the benefit of
such Primary Obligor or the Indemnitee), and (y) the relevant Fund (if
applicable) (including any payment made to such person under any insurance
policy issued to or for the benefit of such Fund or the Indemnitee) (clauses
(x) and (y) together, the “Primary Indemnification”), and will only be paid to
the extent the Primary Indemnification is not paid or does not provide coverage
(e.g., a self-insured retention amount under an insurance policy). No such
Primary Obligor or Fund shall be entitled to contribution or indemnification
from or subrogation against the Indemnitors. If, notwithstanding the foregoing,
the Indemnitors make an indemnification payment or advance expenses to such an
Indemnitee, the Indemnitors shall be subrogated to the rights of such Indemnitee
against the relevant Primary Obligor or Fund (if applicable) or under any
insurance policy issued to or for the benefit of such Indemnitor, Primary
Obligor, Fund or the Indemnitee; provided that the foregoing shall not in and of
itself extinguish any unpaid or unsatisfied rights Indemnitee has against any
third party or any Indemnitor.
(b)    The indemnification provided by this Section 1 shall, to the fullest
extent permitted by applicable law, be from and against any and all losses,
claims, damages, demands, deficiencies, liabilities, costs and expenses
(including attorneys’ fees), judgments, fines, penalties, interest and amounts
paid in settlement or otherwise, including associated tax liabilities in respect
of any of the foregoing (collectively “Losses”), in connection with, arising out
of or related to any such action, suit or proceeding, including any appeals.
Section 2.Advance Payment of Expenses. To the fullest extent (whether partial or
complete) permitted by applicable law, including Section 145 of the DGCL,
Section 18-108 of the DLLCA, Section 17-108 of the DRULPA and Cayman Islands
law, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e), shall be
paid by the Indemnitors in advance of the final disposition of such action, suit
or proceeding within 60 days after receipt by the Indemnitors of a statement or
statements from Indemnitee requesting such advance or advances from time to time
(which shall include invoices received by the Indemnitee in connection with such
expenses, but in the case of invoices for legal services, any references to
legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law or court rules may be omitted),
whether prior to or after final disposition of any action, suit or proceeding.
The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Indemnitors in respect
thereof, it being understood that Indemnitee may make any such payment in cash,
through the delivery of equity interests in any of the Indemnitors or their
affiliates (valued at fair value at the time of such delivery), or any
combination thereof. Such undertaking shall be unsecured and accepted without
reference to the financial ability of the Indemnitee to make repayment and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. No other form of undertaking shall be
required of Indemnitee other than the execution of this Agreement. This
Section 2 shall be subject to Section 3(b) and shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 6(a).
Section 3.Procedure for Indemnification; Notification and Defense of Claim.
(a)    
(i)    Indemnitee shall notify the Indemnitors in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement
hereunder as soon as reasonably practicable following receipt by Indemnitee of
written notice thereof or Indemnitee’s otherwise becoming aware thereof. The
written notification to Indemnitors shall include a description of the nature of
the action, suit or proceeding and the facts underlying such action, suit or
proceeding, in each case to the extent known by Indemnitee. The failure to
promptly notify the Indemnitors of the commencement of the action, suit or
proceeding, or of Indemnitee’s request for indemnification, will not relieve the
Indemnitors from any liability that they may have to Indemnitee hereunder,
except to the extent the Indemnitors are actually and materially prejudiced in
their defense of such action, suit or proceeding as a result of such failure.
(ii)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Indemnitors a written request therefor including such documentation and
information as is reasonably available to or known by Indemnitee and is
reasonably necessary to enable the Indemnitors to determine whether and to what
extent Indemnitee is entitled to indemnification hereunder.
(b)    With respect to any action, suit or proceeding of which the Indemnitors
are so notified as provided in this Agreement, the Indemnitors shall, subject to
the last two sentences of this paragraph, be entitled to assume the defense of
such action, suit or proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of their election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Indemnitors, the Indemnitors will not
be liable to Indemnitee under this Agreement for any subsequently-incurred fees
of separate counsel engaged by Indemnitee with respect to the same action, suit
or proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Indemnitors. Notwithstanding the
foregoing, if Indemnitee, based on the advice of his or her counsel, shall have
reasonably concluded (with written notice being given to the Indemnitors setting
forth the basis for such conclusion) that, in the conduct of any such defense,
there is or is reasonably likely to be a conflict of interest or position
between the Indemnitors and Indemnitee with respect to a significant issue, then
the Indemnitors will not be entitled, without the written consent of Indemnitee,
to assume such defense. In addition, the Indemnitors will not be entitled,
without the written consent of Indemnitee, to assume the defense of any claim
brought by or in the right of any of the Indemnitors.
(c)    To the fullest extent permitted by applicable law, including Section 145
of the DGCL, Section 18-108 of the DLLCA, Section 17-108 of the DRULPA and
Cayman Islands law, the Indemnitors’ assumption of the defense of an action,
suit or proceeding in accordance with paragraph 3(b) will constitute an
irrevocable acknowledgement by the Indemnitors that any and all Losses in
respect of any of the foregoing, including any appeals therefrom, are
indemnifiable by the Indemnitors under Section 1 of this Agreement (including,
to the fullest extent permitted by law, that the Indemnitee has met all
applicable standards of conduct).
(d)    The determination whether to grant Indemnitee’s indemnification request
shall be made in accordance with applicable law and shall be made promptly and
in any event within 60 days following the Indemnitors’ receipt of a request for
indemnification in accordance with Section 3(a)(ii). If the Indemnitors
determine that Indemnitee is entitled to such indemnification or, as
contemplated by paragraph 3(c) the Indemnitors have acknowledged such
entitlement, the Indemnitors will make payment to Indemnitee of the
indemnifiable amount within 10 days after making such determination. If the
Indemnitors are not deemed to have so acknowledged such entitlement or the
Indemnitors’ determination of whether to grant Indemnitee’s indemnification
request shall not have been made within such 60 day period, the requisite
determination of entitlement to indemnification shall, subject to Section 6,
nonetheless be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
(e)    
(i)    In the event that (1) the Indemnitors determine in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (2) the Indemnitors deny a request for indemnification, in whole or
in part, or fail to respond or make a determination of entitlement to
indemnification within 60 days following receipt of a request for
indemnification as described above, (3) payment of indemnification is not made
within 10 days after a determination has been made that Indemnitee is entitled
to indemnification, (4) advancement of expenses is not timely made in accordance
with Section 2, or (5) the Indemnitors or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses.
(ii)    Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration in Los Angeles, California, before one arbitrator, conducted by the
Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successor. Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Comprehensive Arbitration Rules and Procedures
then in effect. The arbitrator will have the same, but no greater, remedial
authority than would a court of law and shall issue a written decision including
the arbitrator’s essential findings and conclusions and a statement of the
award. Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof. Indemnitee shall commence a proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 3(e); provided, however, that the foregoing clause
shall not apply to a proceeding brought by Indemnitee to enforce his or her
rights under Section 3(g).
(iii)    Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with determining Indemnitee’s right to indemnification or advancement
of expenses, in whole or in part, in any such proceeding or arbitration or
otherwise shall also be indemnified by the Indemnitors to the fullest extent
permitted by applicable law (whether such efforts are successful or
unsuccessful).
(f)    Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Indemnitors shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the
Indemnitors overcome such presumption by clear and convincing evidence. No
determination by the Indemnitors (including by directors or any independent
counsel) that the Indemnitee has not satisfied any applicable standard of
conduct shall be a defense to any claim by the Indemnitee for indemnification or
reimbursement or advance payment of expenses by the Indemnitors hereunder or
create a presumption that the Indemnitee has not met any applicable standard of
conduct. The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that the Indemnitee acted in bad faith or with
criminal intent.
(g)    If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Indemnitors for some portion of his or her Losses but not
the total amount thereof, the Indemnitors shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.
Section 4.Insurance and Subrogation.
(a)    The Indemnitors may purchase or otherwise obtain coverage under a policy
or policies of insurance, providing Indemnitee with coverage, subject to the
terms and conditions of such policy or policies, for any liability asserted
against, and incurred by, Indemnitee or on Indemnitee’s behalf by reason of the
fact that Indemnitee is or was or has agreed to serve as, or is or was or has
been appointed as, a director, officer, employee or agent of any of the
Indemnitors or their affiliates, or is or was serving or has agreed to serve at
the request of an Indemnitor or its affiliates as a director, officer, employee
or agent of, or is or was or has agreed to otherwise be associated with, any
Primary Obligor or arising out of Indemnitee’s status as such, whether or not
the Indemnitors would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. If the Indemnitors have such
insurance in effect at the time the Indemnitors receive from Indemnitee any
notice of any matter with respect to which Indemnitee intends to seek
indemnification or advancement hereunder, the Indemnitors shall give prompt
notice thereof to the insurers in accordance with the procedures set forth in
the policy or policies. The Indemnitors shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policy or policies.
(b)    In the event of any payment by the Indemnitors under this Agreement the
Indemnitors shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy; provided
that the foregoing shall not in and of itself extinguish any unpaid or
unsatisfied rights Indemnitee has against any third party or any Indemnitor.
Indemnitee shall execute all papers required and take all action necessary to
secure such rights, in each case reasonably requested by the Indemnitors,
including execution of such documents as are necessary to enable the Indemnitors
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Indemnitors shall, jointly and severally, pay or reimburse
all expenses actually and reasonably incurred by Indemnitee in connection with
such subrogation.
(c)    The Indemnitors shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines and amounts paid in settlement, and excise taxes with
respect to an employee benefit plan or penalties) if and to the extent that
Indemnitee has otherwise actually received such payment under this Agreement or
any insurance policy, contract, agreement or otherwise.
Section 5.Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
(a)    The term “action, suit or proceeding” shall be broadly construed and
shall include the investigation (formal or informal), preparation, prosecution,
defense, settlement, arbitration, mediation and appeal of, and the giving of
testimony in, any threatened, pending or completed investigation, inquiry,
audit, claim, action, suit, arbitration, alternative dispute resolution
mechanism, hearing or other proceeding or claim of any kind, whether civil,
criminal, administrative, regulatory, legislative, investigative or otherwise,
and whether or not formal or informal.
(b)    The term “by reason of the fact that Indemnitee is or was or has agreed
to serve as a director, officer, employee or agent of an Indemnitor, or while
serving as a director or officer of Indemnitor, is or was serving or has agreed
to serve at the request of an Indemnitor as a director, officer, employee or
agent of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise or entity” (or any
words of similar effect) shall be broadly construed and shall include any actual
or alleged act or omission to act. The Indemnitors hereby agree that any
service, act or omission by Indemnitee respecting the investing activities of
one or more Indemnitors or one or more Funds or their respective affiliates is
at the request and direction of and on behalf of one or more of the Indemnitors
or one or more of the Funds or their respective affiliates.
(c)    The term “expenses” shall be broadly construed and shall include all
direct and indirect costs of any type or nature whatsoever (including all
attorneys’ fees, retainers, court costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating, printing and binding
costs, telephone charges, postage, delivery service fees, facsimile transmission
charges, secretarial services, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of actual or deemed receipt of any payments
under this Agreement, appeal bonds, all other disbursements and other
out-of-pocket costs of the types customarily incurred in connection with, or as
a result of, prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a deponent or a witness, or otherwise
participating in any action, suit or proceeding and reasonable compensation for
time spent by Indemnitee for which Indemnitee is not otherwise compensated by
the Indemnitors or any third party), actually and reasonably incurred by
Indemnitee in connection with either the investigation, defense or appeal of an
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.
(d)    “Fund” shall mean any fund, investment vehicle or account whose
investments are managed or advised by an Indemnitor or any of its affiliates.
(e)    The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include all direct and indirect payments of any type
or nature whatsoever (including all penalties and amounts required to be
forfeited or reimbursed to the Indemnitors), as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.
Section 6.Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Indemnitors shall not be obligated pursuant to this
Agreement:
(a)    Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to any action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to any compulsory counterclaim
brought by Indemnitee or an action, suit or proceeding brought to establish or
enforce a right to indemnification, advancement of expenses or contribution
under this Agreement (which shall be governed by the provisions of Section 12 of
this Agreement), unless such action, suit or proceeding (or part thereof) was
authorized or consented to by the member, or board of directors, of the Company.
(b)    Section 16(b) Matters. To indemnify Indemnitee on account of any action,
suit or proceeding in which Indemnitee agrees to or is liable for disgorgement
of profits made from the purchase or sale by Indemnitee of securities pursuant
to the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.
(c)    Bad Faith or Criminal Intent. To indemnify Indemnitee on account of
conduct by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitrator or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been in bad faith or with criminal intent.
Section 7.Certain Settlement Provisions. The Indemnitors shall have no
obligation to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any action, suit or proceeding without the Indemnitors’ prior
written consent. The Indemnitors shall not settle any action, suit or proceeding
in any manner that would impose any fine or other obligation on Indemnitee
without Indemnitee’s prior written consent. Neither the Indemnitors nor
Indemnitee will unreasonably withhold his, her, its or their consent to any
proposed settlement.
Section 8.Savings Clause. If any provision or provisions (or portion thereof) of
this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Indemnitors shall nevertheless indemnify, defend, protect
and hold harmless Indemnitee if Indemnitee was or is made or is threatened to be
made a party or is otherwise involved in any threatened, pending or completed
action, suit or proceeding (brought by or in the right of any of the Indemnitors
or otherwise), including appeals therefrom, (i) by reason of the fact that
Indemnitee is or was or has agreed to serve as, or has been appointed as, a
director, officer, employee or agent of any of the Indemnitors or their
affiliates, in each case whether prior to, on or subsequent to the date of this
Agreement, or by reason of any action alleged to have been taken or omitted to
be taken by Indemnitee in such capacity, whether prior to, on or subsequent to
the date of this Agreement, or (ii) by reason of the fact that Indemnitee is or
was serving or has agreed to serve at the request of, or is or was or has been
appointed by, any Indemnitor or any of their affiliates as a director, officer,
employee or agent of a Primary Obligor, in each case whether prior to, on or
subsequent to the date of this Agreement, or by reason of any action alleged to
have been taken or omitted to be taken by Indemnitee in such capacity from and
against any and all Losses in connection with, arising out of or related to such
action, suit or proceeding, including any appeals, to the fullest extent
(whether partial or complete) permitted by applicable law.
Section 9.Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Indemnitors shall, to the fullest
extent (whether partial or complete) permitted by applicable law, contribute to
the payment of all of Indemnitee’s Losses in connection with, arising out of or
related to any action, suit or proceeding, including any appeals, in an amount
that is just and equitable in the circumstances; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to any limitation on
indemnification set forth in Section 6 or 7 hereof.
Section 10.Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand or overnight courier service and receipted for by the
party to whom said notice, request, demand or other communication shall have
been directed, on the day of such delivery, or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
(i)    If to Indemnitee, to the address set forth on the signature page hereto.
(ii)    If to any Indemnitor, to:
c/o Ares Management Corporation
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attn: General Counsel


or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.
Section 11.Nonexclusivity. The provisions for indemnification, advancement of
expenses and contribution set forth in this Agreement shall not be deemed
exclusive of, a substitute for or in abrogation of any other rights which
Indemnitee may have under any provision of law, in any court in which a
proceeding is brought, the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement, or comparable organizational documents of the
Indemnitors, other agreements or otherwise, and Indemnitee’s rights hereunder
shall inure to the benefit of the heirs, executors and administrators of
Indemnitee. No amendment or alteration of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement, or comparable organizational
documents of the Indemnitors or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.
Section 12.Enforcement. The Indemnitors shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. Each of the Indemnitors agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Indemnitors to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Indemnitors
of their respective obligations under this Agreement.
Section 13.No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
or officer of the Company or in the employ of the Indemnitors. For the avoidance
of doubt, the indemnification, advancement of expenses and contribution provided
under this Agreement shall continue as to the Indemnitee even though he may have
ceased for any reason whatsoever to be a director, officer, employee or agent of
the Company, any other Indemnitor or any Primary Obligor, as the case may be.
Section 14.Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by applicable law. In the event of any change in applicable law, statute or rule
which narrows the right of Indemnitee to indemnification, advancement of
expenses or contribution from an Indemnitor hereunder, such change, to the
extent not otherwise required by such law, shall have no effect on this
Agreement and the rights and obligations hereunder.
Section 15.Entire Agreement. Subject to Section 11, this Agreement and the
documents expressly referred to herein constitute the entire agreement between
the parties hereto with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.
Section 16.Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. For the
avoidance of doubt, this Agreement may not be terminated by the Indemnitors
without Indemnitee’s prior written consent.
Section 17.Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. Each of the
Indemnitors shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of such Indemnitor, by written agreement in form and
substance reasonably satisfactory to Indemnitee, to expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the such Indemnitor would be required to perform if no such succession had taken
place.
Section 18.Service of Process and Venue. Each of the parties hereto hereby
irrevocably and unconditionally (a) agrees that any action or proceeding arising
out of or in connection with this Agreement may be brought in the Court of
Chancery of the State of Delaware (the “Delaware Court”), (b) consents to submit
to the non-exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(c) appoints, to the extent such Indemnitor is not otherwise subject to service
of process in the State of Delaware, irrevocably Corporation Service Company,
251 Little Falls Drive, Wilmington, New Castle County, Delaware 19808 as its
agent in the State of Delaware for acceptance of legal process in connection
with any such action or proceeding against such Indemnitor with the same legal
force and validity as if served upon such Indemnitor personally within the State
of Delaware, (d) waives any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (e) waives, and agrees not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.
Section 19.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflicts of laws rules. If a court of competent jurisdiction shall make
a final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Indemnitors of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
Section 20.Counterparts. This Agreement may be executed and delivered in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
Section 21.Interpretation.
(a)    Unless a clear contrary intention appears: (i) the defined terms herein
shall apply equally to both the singular and plural forms of such terms; (ii)
reference to any person includes such person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a person in a particular capacity excludes such
person in any other capacity or individually; (iii) any pronoun shall include
the corresponding masculine, feminine and neuter forms; (iv) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (v) reference to any law, rule or regulation means such law, rule
or regulation as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
law, rule or regulation means that provision of such law, rule or regulation
from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; (vi) “hereunder,” “hereof,” “hereto,” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(b)    All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.
[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ARES MANAGEMENT CORPORATION
    




By: ________________________________
Name:
Title:




ARES MANAGEMENT GP LLC
    




By: ________________________________
Name:
Title:






ARES HOLDINGS L.P.
    
By: ARES HOLDCO LLC
its General Partner


By: ARES HOLDINGS INC.
its sole member






By: ________________________________
Name:
Title:




                        
ARES INVESTMENTS L.P.
    
By: AI HOLDCO LLC,
its General Partner


By: ARES AI HOLDINGS L.P.,
its sole member


By: ARES MANAGEMENT CORPORATION,
its General Partner






By: ________________________________
Name:
Title:




                        
ARES OFFSHORE HOLDINGS L.P.
    
By: AOF HOLDCO LLC,
its General Partner


By: ARES OFFSHORE HOLDINGS, LTD.,
its sole member






By: ________________________________
Name:
Title:




                    




    
INDEMNITEE






____________________________________
Name:
Address:


_____________________________________________


_____________________________________________


_____________________________________________


_____________________________________________


_____________________________________________









